     Case 2:19-cv-01528-SVW-ADS Document 54 Filed 07/14/20 Page 1 of 2 Page ID #:524



 1

 2

 3

 4

 5

 6

 7

8                               UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11     MARK SHINNICK,                              Case No. 2:19-01528 SVW (ADS)

12                                Plaintiff,

13                                v.               ORDER ACCEPTING REPORT AND
                                                   RECOMMENDATION OF UNITED STATES
14     ANN MARIE STREIBICH, et al.,                MAGISTRATE JUDGE AND DISMISSING
                                                   CASE
15                                Defendants.

16

17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the

18     records and files herein, including the Report and Recommendation of the assigned

19     United States Magistrate Judge [Dkt. No. 50], Plaintiff’s Request for Dismissal of

20     Lawsuit [Dkt. No. 51], and Defendant’s Opposition to Plaintiff’s Request for Dismissal of

21     Lawsuit Without Prejudice [Dkt. No. 52]. No objections to the Report and

22     Recommendation were filed, and the deadline for filing such objections has passed.

23           Accordingly, IT IS HEREBY ORDERED:

24           1.     The United States Magistrate Judge’s Report and Recommendation,
     Case 2:19-cv-01528-SVW-ADS Document 54 Filed 07/14/20 Page 2 of 2 Page ID #:525



 1                 [Dkt. No. 50], is accepted;

 2          2.     Plaintiff’s Request for Dismissal of Lawsuit [Dkt. No. 51], seeking

 3                 dismissal without prejudice, is denied;

 4          3.      The case is dismissed with prejudice; and

 5          4.      Judgment is to be entered accordingly.

 6
       DATED:    July 14, 2020                   _______________________________
 7
                                                 THE HONORABLE STEPHEN V. WILSON
8                                                United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                  2
